COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00083-CV


AMEENAH MONTGOMERY                                              APPELLANT

                                        V.

LONE STAR SALES AND                                               APPELLEE
PROPERTY MANAGEMENT


                                    ------------

       FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Unopposed Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: June 28, 2012


1
See Tex. R. App. P. 47.4.